Order directing the town clerk of the town of North Hempstead to reconvene the board of canvassers of the Carle Place water district and directing said board to segregate certain ballots for submission to the court reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, on authority of Matter *841of Perry (post, p. 841), decided herewith. Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Scudder, J., concurs with the following memorandum: While the respondent may not avail himself of the summary remedy laid down by the Election Law — and that is all he has asked — it seems to me that there is inherently in the Supreme Court the power to compel inspectors of election to perform a manifest duty.